His Honor,
EMILE GODCHAUX,
rendered the opinion and decree of the Court, as follows:
In a previous suit between the same parties it was agreed in open Court, as appears by the note of evidence therein on file, that should judgment be rendered in favor of the Quaker Realty Company, the latter would pay for whatever improvements had been placed upon the property in dispute by Manning, who was then in possession thereof. The Quaker- Realty Company had judgment in said suit and Manning, in accordance with the stipulation aforesaid, now sues for the value of the improvements, consisting of filling, curbing and fencing placed upon the property by him.
Subsequent to the judgment in the former suit, the Quaker Realty Company sold the property to one Ebert and' the latter in turn sold it to plaintiff. And defendant urges that the effect of these transactions is to extinguish plaintiff’s right to recover for the improvements. There is, however, nothing in the record to indicate in the least that the price or any other element in the sale to Ebert or by *137lEbert 'to plaintiff embraced oí was in any manner predicated upon the extinguishment of plaintiff’s right to recover -from, defendant the value of these improvements; and certainly there is no presumption that such was the ease. ’The mere fact itself that plaintiff subsequently became the owner in no way effects his right to recover for improvements put by him upon the property while it was owned by another — and this is particularly true where, over and above the legal obligation, a conventional agreement to' reimburse him exists.
Opinion and decree, January 9, 1917.
Rehearing refused February 5, 1917.
Writ denied March 13, 1917.
The nature, extent and value of the improvements placed upon the property are established clearly and with certainty by plaintiff’s witnesses. They are corroborated' by at least one of the defendant’s witnesses, while the testimony of the others is not at all convincing. We consider that the amount allowed does justice between the parties. The judgment is accordingly affirmed.
Judgment affirmed.